Concurring Opinion by
Cercone, J.:
I agree with the majority opinion in essentially all its particulars, and I agree that the case must be reversed in part and be remanded for appellant’s resentencing. I disagree, however, with the majority in its treatment of the hearsay issue raised herein.
As applied to the facts of the instant case, I respectfully submit that the majority is wrong when it asserts that the testimony concerning no trespassing signs was not offered to prove the truth of the statement, but offered only to show that the statement was made. The only possible relevance that the signs have is in showing that Andrew Samuels asserted dominion and control over the property by forbidding trespassers. Whether or not Samuels had forbidden trespassers, as opposed to someone else who may have forged his signature or posted the signs without his consent, is therefore very much in issue. Thus, if the Commonwealth failed to establish, prima faciedly, that Samuels was the author of the signs or otherwise responsible for their posting, the testimony *209of Officer Bason would be inadmissible hearsay. It would amount to no more than testimony that an unknown, out-of-court declarant had stated (in writing) that Andrew Samuels forbids trespassing on the farm. That situation would fit the classic definition of hearsay. See, e.g., 5 Wigmore on Evidence §1361 (Chadbourne rev. 1974) ; 2 Jones on Evidence §8.1 (1972).1 And, of course, the hearsay rule is not avoided when the out-of-court statement is written rather than oral. Id.
On the other hand, if there were evidence from which Samuels’ responsibility for the signs could reasonably be inferred, the message on the signs would constitute an admission by a party, the defendant, that he exercised dominion and control over the property at least to the extent of excluding trespassers. As an admission, the message on the signs would not be inadmissible as hearsay. 4 Wigmore on Evidence §§1048-49 (Chadbourne rev. 1972). Hence, I generally agree with appellant’s argument that the message on the signs was inadmissible hearsay unless it could be shown that the signs were attributable to Samuels. I disagree with appellant, however, that “authentication” of the signature on the signs was the only permissible way to establish that fact. Therefore, I concur in the decision of the lower court in admitting the testimony of Officer Bason for the reasons set forth below.
At the outset it should be noted that the authenticity, in the discrete sense of that term, of the signatures is not at issue. It is true, of course, that authenticity must be proved before a writing can be offered into evidence, and that special rules have evolved concerning the authenticity of writings. 7 Wigmore §§2130-32 (3d ed. *2101940). However, in the instant case, the signs themselves were not offered into evidence. And, any question whether the best evidence rule barred testimony of their contents2 was not raised in the court below, and may not be considered in this appeal. Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A. 2d 114 (1974).
Thus, the question is whether there was sufficient evidence of Samuels’ responsibility for the signs to support the court’s decision to admit into evidence the testimony concerning their contents. As Professor Wig-more has stated: “[I]t may be noted that [the judge] may of course hear evidence on both sides for determining the facts on which the rule of admissibility turns . . . and that the judge’s determination on this question ought to be final, beyond review by appeal, and is so by the wholesome rule of a few Courts.” 9 Wigmore on Evidence §2550 (1940)'. Further, “[t]he rule of reasonable doubt . . . has here no possible application.” Id. at n. 6. In the instant case other facts and circumstances indicated that appellant exercised dominion and control over the farm, especially his receipt of mail at that address. If that evidence is accepted, it is more likely than not that Samuels posted the no trespassing signs. While this other evidence of dominion and control may not have been sufficient to establish that fact beyond a reasonable doubt, the evidence certainly was sufficient to support the court’s initial decision to admit Officer Bason’s testimony. Beyond that, the weight to be given to that testimony was for the jury.
4 therefore would find that the officer’s testimony concerned admissions by Samuels, and was beyond the pale of exclusion by the hearsay rule.
Hoffman, J., joins in this concurring opinion.

. That situation clearly falls within the Wigmore formula: “a witness A on the stand testifies, ‘B told me that event X occurred’ where A is Officer Bason, B is the unknown declarant, and X is Samuels’ statement that trespassing is forbidden.


. See, however, 1 Henry, Pennsylvania Evidence §284 (1953).